DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 190 as mentioned in Figs. 1A-1B and S1...SN as mentioned in Fig. 2A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In paragraph 0029, "to search...the modulation signal..." should be "to search for...the modulation signal..." or similar.  
Appropriate correction is required.
The use of the term Blu-Ray Disc in paragraph 0043, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4 and 12 are objected to because of the following informalities:  In claim 4, "the method comprising" should likely be "the method further comprising". In line 5 of claim 12, "search...the modulation signal..." should be "search for...the modulation signal" or similar..  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "device for generating display signals" in claim 11 and “a signal processing device” in claims 11-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the focus” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the visual attention” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “generating a set of at least one visual stimulus to be displayed from at least one graphical object”. There is insufficient clarity in this limitation; it is not clear whether the at least one visual stimulus is generated from at least one graphical object, or if the at least one visual stimulus is to be displayed from at least one graphical object. At present, the limitation is interpreted as referring to generating a set of at least one visual stimulus from at least one graphical object, where the set of at least one visual stimulus is to be displayed.
Claim 1 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the modulation signals being composed so that an overall degree of statistical dependence, which is determined in the time and/or . It is clear from paragraph 0069 of the instant specification that this element is essential, as the paragraph states that discrimination between modulation signals is possible when the overall degree of statistical dependence is zero or lower than a threshold and that if the modulation signals are dependent, it would be impossible to select one modulation signal rather than another. It is suggested that the limitations of claim 2 be incorporated into claim 1 in order to incorporate the missing element into the claim language.
Claim 2 recites the limitation “the visual stimulus corresponding to…” in line 7 of the claim. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 additionally recites the limitation “the modulation signals” in line 9 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is believed that this limitation should refer to “the plurality of modulation signals” as described in line 3 of the claim.
Claim 2 also recites the limitation “the time and/or frequency domain” in line 10 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 also recites “the pairs of modulation signals” in line 11 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “a plurality of parameters of combination of electroencephalographic signals” in line 2 and 3-4 of the claim. There is insufficient clarity in this limitation; it is not clear whether parameters of combination refers to parameters for combining the electroencephalographic signals (referring to parameters of the act of combining the signals) or parameters of a combination of electroencephalographic signals (referring to parameters of a combined group of signals). The limitation is interpreted as referring to parameters for combining the electroencephalographic signals (referring to parameters of the act of combining the signals) in light of paragraph 0093 of the instant specification.
Claim 5 recites the limitation “the plurality of test electroencephalographic signals” in line 9 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the steps” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is recommended that the claim be amended to “executing the method as claimed in claim 1” or similar.
Claim 11 recites the limitation “the focus” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the visual attention” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “generating a set of at least one visual stimulus to be displayed from at least one graphical object”. There is insufficient clarity in this limitation; it is not clear whether the at least one visual stimulus is generated from at least one graphical object, or if the at least one visual stimulus is to be displayed from at least one graphical object. At present, the limitation is interpreted as referring to generating a set of at least one visual stimulus from at least one graphical object, where the set of at least one visual stimulus is to be displayed.
Claim  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the modulation signals being composed so that an overall degree of statistical dependence, which is determined in the time and/or frequency domain, for all the pairs modulation signals corresponding to two separate visual stimuli, is lower than a second threshold. It is clear from paragraph 0069 of the instant specification that this element is essential, as the paragraph states that discrimination between modulation signals is possible when the overall degree of statistical dependence is zero or lower than a threshold and that if the modulation signals are dependent, it would be impossible to select one modulation signal rather than .
Claim 12 recites the limitation “the modulation signal” in line 5 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the modulation signals” in line 9 of the claim. There is insufficient antecedent basis for this limitation in the claim. It is believed that this limitation should refer to “the plurality of modulation signals” as described in line 3 of the claim.
Claim 12 recites the limitation “the time and/or frequency domain” in line 10 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the pairs of modulation signals” in lines 11-12 of the claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 12 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1 and 11 which have been rejected as indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, 
Claims 1-12 are rejected under 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "reconstructing a modulation signal from a plurality of electroencephalographic signals produced by the individual in order to obtain a reconstructed modulation signal; computing a degree of statistical dependence between the reconstructed modulation signal and each modulation signal of the set of at least one modulation signal; identifying at least one visual stimulus corresponding to a modulation signal for which the degree of statistical dependence is higher than a first threshold". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "reconstructing a modulation signal from a plurality of electroencephalographic signals produced by the individual in order to obtain a reconstructed modulation signal; computing a degree of statistical dependence between the reconstructed modulation signal and each modulation signal of the 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “generating a set of at least one visual stimulus to be displayed from at least one graphical object, from at least one elementary transformation and from a set of at least one modulation signal, a visual stimulus being an animated graphical object obtained by applying to a graphical object a temporal succession of elementary transformations that is temporally parameterized by a corresponding modulation signal”. However, this limitation constitutes mere data gathering, such that it is insignificant extra-solution activity which does not integrate the judicial exception into a practical application. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person with a physical aid in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.

Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 24 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the set of at least one visual stimulus comprises a plurality of visual stimuli and the set of at least one modulation signal comprises a plurality of modulation signals, the method comprising: searching, among the plurality of modulation signals, for a modulation signal for which a degree of statistical dependence with the reconstructed modulation signal is maximal; and identifying the visual stimulus corresponding to the modulation signal for which the degree of statistical dependence is maximal; the modulation signals being composed so that an overall degree of statistical dependence, which is determined in the time and/or frequency domain, for all the pairs of modulation signals corresponding to two separate visual stimuli, is lower than a second threshold.” The claim element of claim 1 of a method for determining the focus of visual attention of an individual from electroencephalographic signals is recited with a high level of generality (as written, the steps of the method may be carried out by a person with a physical aid in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the reconstruction is carried out by applying a reconstruction model to the plurality of electroencephalographic signals.” The claim element of claim 1 of a method for determining the focus of visual attention of an individual from 
Besides the abstract idea of claim 3, claim 4 recites the limitation “wherein the reconstruction model comprises a plurality of parameters of combination of electroencephalographic signals, the method comprising determining values of parameters of the plurality of parameters of combination of electroencephalographic signals in an initial learning phase.” The claim element of claim 1 of a method for determining the focus of visual attention of an individual from electroencephalographic signals is recited with a high level of generality (as written, the steps of the method may be carried out by a person with a physical aid in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 4, claim 5 recites the limitation “the method furthermore comprising, in the initial learning phase applied to a subset of at least one visual stimulus among the plurality of visual stimuli, obtaining, for each visual stimulus of said subset of at least one visual stimulus, test electroencephalographic signals produced by the individual focusing his attention on the visual stimulus in question; and determining optimal values for the plurality of parameters of combination of electroencephalographic signals, for which values the application of the reconstruction model to the plurality of test electroencephalographic signals recorded for a visual stimulus allows a reconstructed modulation signal to be generated that approximates as best as possible the modulation signal corresponding to the visual stimulus in question.” The claim element of claim 1 of a method for determining the focus of visual attention of an individual from electroencephalographic signals is recited with a high level of generality (as written, the steps of the method may be carried out by a person with a physical aid in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Besides the abstract idea of claim 6, claim 7 recites the limitation “wherein one parameter of application is a degree of transformation or a rate of application of an elementary transformation.” The claim element of claim 1 of a method for determining the focus of visual attention of an individual from electroencephalographic signals is recited with a high level of generality (as written, the steps of the method may be carried out by a person with a physical aid in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein an elementary transformation is a transformation of the set of transformations consisting of a variation in light intensity, a variation in contrast, a colorimetric transformation, a geometric deformation, a rotation, an oscillation, a movement along a path, a change in shape and a change in graphical object or a combination of transformations chosen from said set of transformations.” The claim element of claim 1 of a method for determining the focus of visual attention of an individual from electroencephalographic signals is recited with a high level of generality (as written, the steps of the method may be carried out by a person with a physical aid in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed wholly to software without any medium or physical embodiment such that it is directed to a non-statutory category for reciting a transitory form of signal transmission. Should the claim be amended to recite statutory subject matter without significant changes to the claimed subject matter, the following rejection under 35 U.S.C. 101 would still apply: Besides the abstract idea of claim 1, claim 9 recites the limitation “a computer program containing program-code instructions for executing the steps of a method as claimed in claim 1 when said computer program is executed by a data processor.” The limitation of “a computer program” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic program which can be executed by a processing unit, which Bin (“An online multi-channel SSVEP-based brain–computer interface using a canonical correlation analysis method”) describes as both routine and conventional for the purpose of determining the focus of visual attention of an individual from electroencephalographic signals in its 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed wholly to software as the "memory for storing code instructions" includes transitory media, such that the claim is directed to a non-statutory category for reciting a transitory form of signal transmission. Should the claim be amended to recite a non-transitory computer readable storage medium, the following rejection under 35 U.S.C. 101 would still apply: Besides the abstract idea of claim 1, claim 10 recites the limitation “a computational system comprising at least one memory for storing code instructions of a computer program, configured to execute a method as claimed in claim 1, and at least one data processor configured to execute said computer program.” The limitation of “a computational system”, “at least one memory”, and “at least one data processor” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic program which can be executed by a processing unit, which Bin (“An online multi-channel SSVEP-based brain–computer interface using a canonical correlation analysis method”) describes as both routine and conventional for the purpose of determining the focus of visual attention of an individual from 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) “obtain a reconstructed modulation signal by reconstructing a modulation signal from the plurality of electroencephalographic signals; compute a degree of statistical dependence between the reconstructed modulation signal and each modulation signal of said set of at least one modulation signal; and identify at least one visual stimulus corresponding to a modulation signal for which the degree of statistical dependence is higher than a first threshold". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 11 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "obtain a reconstructed modulation signal by reconstructing a modulation signal from the plurality of electroencephalographic signals; compute a degree of statistical dependence between the reconstructed modulation signal and each modulation signal of said set of at least one modulation signal; and identify at least one visual stimulus corresponding to a modulation signal for which the degree of statistical dependence is higher than a first threshold" are abstract ideas as they are directed 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a device for generating display signals, which is configured to generate a set of at least one visual stimulus to be displayed from at least one graphical object, from at least one elementary transformation and from a set of at least one modulation signal, a visual stimulus being an animated graphical object obtained by applying to a graphical object a temporal succession of elementary transformations that is temporally parameterized by a corresponding modulation signal; a signal-processing device configured to obtain a plurality of electroencephalographic signals produced by the individual”. However, this limitation constitutes mere data gathering, such that it is insignificant extra-solution activity which does not integrate the judicial exception into a practical application. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step performed by the signal processing device may be performed by a person with a physical aid in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation of “a device for generating display signals” and “a signal processing device” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding 
	In Summary, claim 11 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 11, which was rejected under 35 U.S.C. 101 in paragraph 28 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 11, or comprise significantly more than the limitations of claim 11.
Besides the abstract idea of claim 11, claim 12 recites the limitation “wherein the set of at least one visual stimulus comprises a plurality of visual stimuli and the set of at least one modulation signal comprises a plurality of modulation signals, the method comprising: searching, among the plurality of modulation signals, for a modulation signal for which a degree of statistical dependence with the reconstructed modulation signal is maximal; and identifying the visual stimulus corresponding to the modulation signal for which the degree of statistical dependence is maximal; the modulation signals being composed so that an overall degree of statistical dependence, which is determined in the time 
Allowable Subject Matter
Claims 1-12 would be allowable if amended to overcome any claim objections and the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Bin (“An online multi-channel SSVEP-based brain–computer interface…”) teaches a method for determining the focus of the visual attention of an individual from electroencephalographic signals (Page 1—the SSVEP is commonly used in EEG-based brain-computer interface systems and is a periodic response to a visual stimulus modulated at a frequency higher than 6 Hz; Page 3—EEG signals were recorded while subjects were instructed to focus their eyes on one of six stimulus targets), the method comprising the generation (Fig. 2—six stimulus targets; Page 3—six square light-emitting diodes flickering at different frequencies functioned as the visual stimuli, where the brightness was modulated by a square wave) of a set of at least one visual stimulus to be displayed form at least one graphical object (Figs 1-2), from at least one elementary transformation (Page 3—in each flickering period, one of the frames is white and the others are black, such that the color change is an elementary transformation) and at least one modulation signal (Page 1—the SSVEP is a response to a visual stimulus that is modulated; Page 3—the brightness of the LED stimulus is modulated by a square wave), a visual stimulus being an animated graphical object obtained by applying, to a graphical object, a time sequence of elementary transformations temporally parameterized by a corresponding modulation 
Kimura (“SSVEP-Based Brain–Computer Interfaces Using FSK-Modulated Visual Stimuli”) similarly teaches a system for determining the focus of the visual attention of an individual from electroencephalographic signals (Page 2831—a brain-computer interface based on steady-state evoked potentials using frequency-modulated visual stimuli), the method comprising the generation of a set of at least one visual stimulus to be displayed form at least one graphical object (Figs. 1-2; Page 2832—an LCD was used as a visual stimulator with ten targets), from at least one elementary transformation and at least one modulation signal (Fig. 1—each command was modulated to produce a different flickering pattern of the corresponding visual stimuli; Page 2832—assigning of flickering patterns to bits can be modulation), a visual stimulus being an animated graphical object obtained by applying, to a graphical object, a time sequence of elementary transformations temporally parameterized by a corresponding modulation signal (Page 2833—(2) modulation…a flicker of a particular duration is assigned to a transmit bit such that the flickering pattern changes with a particular time interval). Kimura additionally teaches 
However, neither Bin nor Kimura specifically teaches or suggests reconstruction of a modulation signal from a plurality of electroencephalogram signals or calculation of a degree of statistical dependence between the reconstructed modulation and each modulation signal or identification of at least one visual stimulus corresponding to a modulation signal for which the degree of statistical dependence is above a first threshold. 
For similar reasons, claim 11 is also indicated as containing allowable subject matter. Claims 2-10 and 12 also contain allowable subject matter as they depend from claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791